This is an appeal from the county court of Okmulgee county, in which court the defendant was convicted of the crime of unlawfully conveying intoxicating liquors, and his punishment fixed at imprisonment in the county jail for a period of six months and to pay a fine of $500.
The evidence discloses that the defendant, together with other persons, conveyed by automobile about 120 *Page 266 
quart bottles of whisky from a place where the same had been stored about five miles north of the city of Okmulgee in Okmulgee county, Okla., to the residence of a negro named Sam Simpson, located in the city of Okmulgee.
The conviction of the defendant was based largely upon the testimony of an accomplice, who assisted in hauling the liquor, but the testimony of the accomplice is sufficiently corroborated by other competent evidence, which tends clearly to connect the defendant with the commission of the crime, and this, taken in connection with the accomplice's testimony, is sufficient to sustain the conviction. This case was set for submission at the November, 1918, term of this court, the appeal having been docketed on August 17, 1917. No brief has been filed in behalf of the defendant, nor did any counsel representing him appear to orally argue the case at the time of its submission. The case was submitted on a motion of the Attorney General to affirm the same for failure to diligently prosecute the appeal.
The motion of the Attorney General to affirm the judgment for said reason is sustained, and the judgment of conviction is affirmed. *Page 267